         Case 1:20-cv-08401-AJN Document 24
                                         22 Filed 03/04/21
                                                  02/05/21 Page 1 of 15




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)                                               3/4/21
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Allstar Marketing Group, LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 ALLSTAR MARKETING GROUP, LLC,
                                                        20-cv-8401 (AJN)
 Plaintiff

 v.                                                      [PROPOSED]
                                                        PRELIMINARY
 4UTOTO, ABRABABR_0, ACELECTRONIC11 ,                INJUNCTION ORDER
 BESTTOOL2019,                  CATHYHAIR,
 DIRECTIMPORTS1899,             DITQKYG_6 ,
 DONGMAKJHG,                EASYBUYING368,
 EAWORLDSTORE,               EXCELLBUYING,
 FUNNYATMOSPHERE,           GRACEFULVARA,
 GUODHSHOP, GZY1_2706, HANIAMAHMUD,
 JEWELRYZHANG888, JINSHAN2013, JOIN-28 ,
 LAIXIAOQING2012,               LILYBEIBEI ,
 LWSTORE2013 , LYNNLYNNSEVEN, MNY19-53,
 NEWLIVEHAPPY,       NEWST12,       NIUBI11,
 NY1994CHUHANYAO1 ,               NYLIYAN,
 PASINDUTM,      PRIESTLYY,      QIANGW21,
 RED_STAR1689 ,     S-2344,    SAKURA9582,
 SALEFEEL,    SC_STORE9999,      SGOSTORE,
 SHZH_7, STARTINGLINE59, STAYREAL999, ST-
 EC,     SUPER-POWERFUL2019,        SXY1_20,
 TGSBUYS, TITANAHOP, TOPBOSSS, TRADEUS8,
 TSBUYNOW,        WHOLESALEFORCLOTHES ,
 WINEDYA622,      WWWON28,         XEN-9233,
       Case 1:20-cv-08401-AJN Document 24
                                       22 Filed 03/04/21
                                                02/05/21 Page 2 of 15




XOVO1894, YANG_KENT, YHXCLX2010 and
YOYOMODEL,


Defendants
 Case 1:20-cv-08401-AJN Document 24
                                 22 Filed 03/04/21
                                          02/05/21 Page 3 of 15




                              GLOSSARY

Term                   Definition
Plaintiff or Allstar   Allstar Marketing Group, LLC
Defendants             4utoto, abrababr_0, acelectronic11 , besttool2019,
                       cathyhair, directimports1899, ditqkyg_6 , dongmakjhg,
                       easybuying368,          eaworldstore,        excellbuying,
                       funnyatmosphere,          gracefulvara,        guodhshop,
                       gzy1_2706,        haniamahmud,           jewelryzhang888,
                       jinshan2013, join-28 , laixiaoqing2012, lilybeibei ,
                       lwstore2013 ,          lynnlynnseven,           mny19-53,
                       newlivehappy, newst12, niubi11, ny1994chuhanyao1 ,
                       nyliyan,      pasindutm,         priestlyy,     qiangw21,
                       red_star1689 ,      s-2344,      sakura9582,       salefeel,
                       sc_store9999, sgostore, shzh_7, startingline59,
                       stayreal999, st-ec, super-powerful2019, sxy1_20,
                       tgsbuys, titanahop, topbosss, tradeus8, tsbuynow,
                       wholesaleforclothes , winedya622, wwwon28, xen-
                       9233, xovo1894, yang_kent, yhxclx2010 and
                       yoyomodel
eBay                   eBay.com, a San Jose, California-based online
                       marketplace and e-commerce platform owned by eBay
                       Inc., a Delaware corporation, that allows manufacturers
                       and other third-party merchants, like Defendants, to
                       advertise, distribute, offer for sale and/or sell in what it
                       characterizes as either auction-style or fixed-price
                       formats and ship their retail products, which, upon
                       information and belief, originate from China, among
                       other locations, directly to consumers worldwide and
                       specifically to consumers residing in the U.S.,
                       including in New York
Epstein Drangel        Epstein Drangel LLP, counsel for Plaintiff
New York Address       224 Madison Ave, Suite 411, New York, New York
                       10016
Complaint              Plaintiff’s Complaint filed on October 8, 2020
Application            Plaintiff’s Ex Parte Application for: 1) a temporary
                       restraining order; 2) an order restraining Merchant
                       Storefronts (as defined infra) and Defendants’ Assets
                       (as defined infra) with the Financial Institutions (as
                       defined infra); 3) an order to show cause why a
                       preliminary injunction should not issue; 4) an order
                       authorizing bifurcated and alternative service and 5) an
                       order authorizing expedited discovery filed on October
                       8, 2020
De Marco Dec.          Declaration of Jennifer De Marco in Support of

                                     i
 Case 1:20-cv-08401-AJN Document 24
                                 22 Filed 03/04/21
                                          02/05/21 Page 4 of 15




                       Plaintiff’s Application
Yamali Dec.            Declaration of Danielle S. Yamali in Support of
                       Plaintiff’s Application
Socket Shelf Mark      U.S. Trademark Registration No. 6,153,908 for
                       “SOCKET SHELF” for electronic docking station and
                       charging station for electronic devices in Class 9
Socket Shelf Works     U.S. Copyright Reg. Nos.: PAu 4-030-375 covering the
                       Socket Shelf Commercial, VAu 1-365-330 covering the
                       Socket Shelf Deluxe Packaging, VAu 1-402-004
                       covering the Socket Shelf Instruction Manual, VAu 1-
                       347-375 covering the Socket Shelf Packaging, VA 2-
                       135-992 covering the Socket Shelf Website and VAu 1-
                       365-333 covering the Socket Shelf Packaging
Socket Shelf Product   A unique surge protector device that provides six (6)
                       power outlets and adds two (2) USB charging stations
                       and a shelf to most three-prong outlets
Counterfeit Products   Products bearing or used in connection with the Socket
                       Shelf Mark and/or Socket Shelf Works, and/or products
                       in packaging and/or containing labels and/or hang tags
                       bearing the Socket Shelf Mark and/or Socket Shelf
                       Works, and/or bearing or used in connection with
                       marks and/or artwork that are confusingly or
                       substantially similar to the Socket Shelf Mark and/or
                       Socket Shelf Works and/or products that are identical
                       or confusingly or substantially similar to the Socket
                       Shelf Product
Infringing Listings    Defendants’ listings for Counterfeit Products
User Accounts          Any and all websites and any and all accounts with
                       online marketplace platforms such as eBay, as well as
                       any and all as yet undiscovered accounts with
                       additional online marketplace platforms held by or
                       associated with Defendants, their respective officers,
                       employees, agents, servants and all persons in active
                       concert or participation with any of them
Merchant Storefronts   Any and all User Accounts through which Defendants,
                       their respective officers, employees, agents, servants
                       and all persons in active concert or participation with
                       any of them operate storefronts to manufacture, import,
                       export, advertise, market, promote, distribute, display,
                       offer for sale, sell and/or otherwise deal in Counterfeit
                       Products, which are held by or associated with
                       Defendants, their respective officers, employees,
                       agents, servants and all persons in active concert or
                       participation with any of them
Defendants’ Assets     Any and all money, securities or other property or
                       assets of Defendants (whether said assets are located in

                                    ii
 Case 1:20-cv-08401-AJN Document 24
                                 22 Filed 03/04/21
                                          02/05/21 Page 5 of 15




                         the U.S. or abroad)
Defendants’ Financial    Any and all financial accounts associated with or
Accounts                 utilized by any Defendants or any Defendants’ User
                         Accounts or Merchant Storefront(s) (whether said
                         account is located in the U.S. or abroad)
Financial Institutions   Any and all banks, financial institutions, credit card
                         companies and payment processing agencies, such as
                         PayPal Inc. (“PayPal”), Payoneer Inc. (“Payoneer”)
                         and PingPong Global Solutions, Inc. (“PingPong”) and
                         other companies or agencies that engage in the
                         processing or transfer of money and/or real or personal
                         property of Defendants
Third Party Service      Online marketplace platforms, including, without
Providers                limitation, those owned and operated, directly or
                         indirectly by eBay, as well as any and all as yet
                         undiscovered online marketplace platforms and/or
                         entities through which Defendants, their respective
                         officers, employees, agents, servants and all persons in
                         active concert or participation with any of them
                         manufacture, import, export, advertise, market,
                         promote, distribute, offer for sale, sell and/or otherwise
                         deal in Counterfeit Products which are hereinafter
                         identified as a result of any order entered in this action,
                         or otherwise




                                      iii
         Case 1:20-cv-08401-AJN Document 24
                                         22 Filed 03/04/21
                                                  02/05/21 Page 6 of 15




       WHERAS, Plaintiff having moved ex parte on October 8, 2020 against Defendants for the

following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

       WHEREAS, the Court entered an Order granting Plaintiff’s Application on October 9,

2020 (“TRO”) and a preliminary injunction hearing was scheduled for October 19, 2020, at 10:00

a.m. (“Show Cause Hearing”);

       WHEREAS, on October 16, 2020, the Court entered an Order, inter alia, adjourning the

Show Cause Hearing and advising that the Court will decide the issue on the briefing (“October

16, 2020”);

       WHEREAS, on October 19, 2020, pursuant to the alternative methods of service authorized

by the TRO, Plaintiff served the Summons, Complaint, TRO, all papers filed in support of the

Application and the October 16, 2020 Order on each and every Defendant, except Defendants

jinshan2013 and niubi11;

                                                 ORDER

   1. The injunctive relief previously granted in the TRO shall remain in place through the

       pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

       Procedure 65 and Section 34 of the Lanham Act.

       a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of

           the following acts or omissions pending the final hearing and determination of this

           action or until further order of the Court:

               i. manufacturing, importing, exporting, advertising, marketing, promoting,



                                                 1
Case 1:20-cv-08401-AJN Document 24
                                22 Filed 03/04/21
                                         02/05/21 Page 7 of 15




        distributing, displaying, offering for sale, selling and/or otherwise dealing in

        Counterfeit Products or any other products bearing the Socket Shelf Mark

        and/or Socket Shelf Works and/or marks or artwork that are confusingly or

        substantially similar to, identical to and constitute a counterfeiting and/or

        infringement of the Socket Shelf Mark and/or Socket Shelf Works;

    ii. directly or indirectly infringing in any manner Plaintiff’s Socket Shelf Mark

        and/or Socket Shelf Works;

   iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

        Socket Shelf Mark and/or Socket Shelf Works, to identify any goods or services

        not authorized by Plaintiff;

    iv. using Plaintiff’s Socket Shelf Mark and/or Socket Shelf Works or any other

        marks and/or artwork that are confusingly or substantially similar to the Socket

        Shelf Mark and/or Socket Shelf Works on or in connection with Defendants’

        manufacturing, importing, exporting, advertising, marketing, promoting,

        distributing, displaying, offering for sale, selling and/or otherwise dealing in

        Counterfeit Products;

    v. using any false designation of origin or false description, or engaging in any

        action which is likely to cause confusion, cause mistake and/or to deceive

        members of the trade and/or the public as to the affiliation, connection or

        association of any product manufactured, imported, exported, advertised,

        marketed, promoted, distributed, displayed, offered for sale or sold by

        Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

        any product manufactured, imported, exported, advertised, marketed,



                                       2
 Case 1:20-cv-08401-AJN Document 24
                                 22 Filed 03/04/21
                                          02/05/21 Page 8 of 15




            promoted, distributed, displayed, offered for sale or sold by Defendants and

            Defendants’ commercial activities and Plaintiff;

      vi. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any

            computer files, data, business records, documents or any other records or

            evidence relating to their User Accounts, Merchant Storefronts or Defendants’

            Assets and the manufacture, importation, exportation, advertising, marketing,

            promotion, distribution, display, offering for sale and/or sale of Counterfeit

            Products;

     vii. effecting assignments or transfers, forming new entities or associations, or

            creating and/or utilizing any other platform, User Account, Merchant Storefront

            or any other means of importation, exportation, advertising, marketing,

            promotion, distribution, display, offering for sale and/or sale of Counterfeit

            Products for the purposes of circumventing or otherwise avoiding the

            prohibitions set forth in this Order; and

     viii. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs 1(a)(i) through

            1(a)(vii) above and 1(b)(i) through 1(b)(ii) and 1(c)(i) below.

b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby

   restrained and enjoined from engaging in any of the following acts or omissions

   pending the final hearing and determination of this action or until further order of the

   Court:

       i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or



                                          3
 Case 1:20-cv-08401-AJN Document 24
                                 22 Filed 03/04/21
                                          02/05/21 Page 9 of 15




           paying Defendants’ Assets from or to Defendants’ Financial Accounts until

           further ordered by this Court;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records,

           documents or any other records or evidence relating to the Defendants’ User

           Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

           importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products; and

      iii. knowingly instructing, aiding, or abetting any other person or business entity in

           engaging in any of the activities referred to in subparagraphs 1(a)(i) through

           1(a)(vii) and 1(b)(i) through 1(b)(ii) above.

c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from

   engaging in any of the following acts or omissions pending the final hearing and

   determination of this action or until further order of the Court:

       i. providing services to Defendants, Defendants’ User Accounts and Defendants’

           Merchant Storefronts, including, without limitation, continued operation of

           Defendants’ User Accounts and Merchant Storefronts;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records,

           documents or any other records or evidence relating to the Defendants’ User

           Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

           importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products; and



                                            4
    Case 1:20-cv-08401-AJN Document 24
                                    22 Filed 03/04/21
                                             02/05/21 Page 10 of 15




          iii. knowingly instructing, aiding, or abetting any other person or business entity in

               engaging in any of the activities referred to in subparagraphs 1(a)(i) through

               1(a)(vii), 2(b)(i) through 1(b)(ii) and 1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial

       Institutions who are served with this Order shall locate and attach Defendants’

       Financial Accounts, shall provide written confirmation of such attachment to Plaintiff’s

       counsel and provide Plaintiff’s counsel with a summary report containing account

       details for any and all such accounts, which shall include, at a minimum, identifying

       information for Defendants and Defendants’ User Accounts, contact information for

       Defendants (including mailing addresses and e-mail addresses), account numbers and

       account balances for any and all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

   shall remain in place through the pendency of this litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

       Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

       and Eastern Districts of New York and Defendants who are served with this Order shall

       provide written responses under oath to such interrogatories within fourteen (14) days

       of service to Plaintiff’s counsel.

   b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and

       34 of the Federal Rules of Civil Procedure and Defendants who are served with this

       Order, their respective officers, employees, agents, servants and attorneys and all



                                              5
 Case 1:20-cv-08401-AJN Document 24
                                 22 Filed 03/04/21
                                          02/05/21 Page 11 of 15




       persons in active concert or participation with any of them who receive actual notice of

       this Order shall produce all documents responsive to such requests within fourteen (14)

       days of service to Plaintiff’s counsel.

c) Within fourteen (14) days after receiving notice of this Order, all Financial Institutions

       who receive service of this Order shall provide Plaintiff’s counsel with all documents

       and records in their possession, custody or control (whether located in the U.S. or

       abroad), relating to any and all of Defendants’ Financial Accounts, User Accounts and

       Merchant Storefronts, including, but not limited to, documents and records relating to:

   i.     account numbers;

  ii.     current account balances;

 iii.     any and all identifying information for Defendants and Defendants' User Accounts,

          including names, addresses and contact information;

 iv.      any and all account opening documents and records, including, but not limited to,

          account applications, signature cards, identification documents, and if a business

          entity, any and all business documents provided for the opening of each and every

          of Defendants’ Financial Accounts;

  v.      any and all deposits and withdrawal during the previous year from each and every

          of Defendants’ Financial Accounts and any and all supporting documentation,

          including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

          account statements;

 vi.      any and all wire transfers into each and every of Defendants’ Financial Accounts

          during the previous year, including, but not limited to, documents sufficient to show

          the identity of the destination of the transferred funds, the identity of the



                                             6
        Case 1:20-cv-08401-AJN Document 24
                                        22 Filed 03/04/21
                                                 02/05/21 Page 12 of 15




               beneficiary’s bank and the beneficiary’s account number;

        vii.   any and all User Accounts and account details, including, without limitation,

               identifying information and account numbers for any and all User Accounts that

               Defendants have ever had and/or currently maintain;

       viii.   the identities, location and contact information, including any and all e-mail

               addresses, of Defendants, their respective officers, employees, agents, servants and

               all persons in active concert or participation with any of them;

        ix.    the nature of Defendants’ businesses and operations, methods of payment, methods

               for accepting payment and any and all financial information, including, but not

               limited to, information associated with Defendants’ User Accounts, a full

               accounting of Defendants’ sales history and listing history under such accounts,

               and Defendants’ Financial Accounts associated with Defendants’ User Accounts;

               and

         x.    Defendants’ manufacturing, importing, exporting, advertising, marketing,

               promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

               Products, or any other products bearing one or more of the Socket Shelf Mark

               and/or Socket Shelf Works and/or marks or artwork that are confusingly or

               substantially similar to, identical to and constitute a counterfeiting and/or

               infringement of the Socket Shelf Mark and/or Socket Shelf Works.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service Providers

   shall provide to Plaintiff’s counsel all documents and records in its possession, custody or

   control (whether located in the U.S. or abroad) relating to Defendants’ User Accounts and




                                                 7
     Case 1:20-cv-08401-AJN Document 24
                                     22 Filed 03/04/21
                                              02/05/21 Page 13 of 15




Defendants’ Merchant Storefronts, including, but not limited to, documents and records

relating to:

       i.      any and all User Accounts and Defendants’ Merchant Storefronts and account

               details, including, without limitation, identifying information and account numbers

               for any and all User Accounts and Defendants’ Merchant Storefronts that

               Defendants have ever had and/or currently maintain with the Third Party Service

               Providers;

      ii.      the identities, location and contact information, including any and all e-mail

               addresses of Defendants;

     iii.      the nature of Defendants’ businesses and operations, methods of payment, methods

               for accepting payment and any and all financial information, including, but not

               limited to, information associated with Defendants’ User Accounts and

               Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

               and listing history under such accounts and Defendants’ Financial Accounts with

               any and all Financial Institutions associated with Defendants’ User Accounts and

               Defendants’ Merchant Storefronts; and

     iv.       Defendants’ manufacturing, importing, exporting, advertising, marketing,

               promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

               Products, or any other products bearing the Socket Shelf Mark and/or Socket Shelf

               Works and/or marks or artwork that are confusingly or substantially similar to,

               identical to and constitute an infringement of the Socket Shelf Mark and/or Socket

               Shelf Works.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made



                                                8
    Case 1:20-cv-08401-AJN Document 24
                                    22 Filed 03/04/21
                                             02/05/21 Page 14 of 15




   on, and shall be deemed effective as to Defendants if it is completed by one of the following

   means:

   a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website (including

       NutStore, a large mail link created through Rmail.com or via website publication

       through    a   specific   page   dedicated    to   this   Lawsuit    accessible   through

       ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy

       of this Order, to Defendants’ e-mail addresses as identified by eBay pursuant to

       Paragraph V(C) of the TRO or may otherwise be determined.

5. As sufficient cause has been shown, that such alternative service by electronic means

   ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party

   Service Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed

   effective as to the Third Party Service Providers and Financial Institutions if it is completed

   by the following means:

       a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

            PayPal will be able to download a PDF copy of this Order via electronic mail to

            PayPal Legal Specialist at EEOMALegalSpecialist@paypal.com;

       b) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

            eBay, via eBay’s Registered Agent, will be able to download a PDF copy of this

            Order via electronic mail at copyright@ebay.com, to Bryce Baker at

            brybaker@ebay.com and to Joanna Lahtinen at jlahtinen@ebay.com;

       c) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

            Payoneer Inc. will be able to download a PDF copy of this Order via electronic mail



                                             9
       Case 1:20-cv-08401-AJN Document 24
                                       22 Filed 03/04/21
                                                02/05/21 Page 15 of 15




              to      Payoneer       Inc.’s      Customer           Service   Management         at

              customerservicemanager@payoneer.com and Edward Tulin, counsel for Payoneer

              Inc., at Edward.Tulin@skadden.com; and

          d) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

              PingPong Global Solutions Inc. will be able to download a PDF copy of this Order

              via electronic mail to PingPong Global Solutions Inc.’s Legal Department at

              legal@pingpongx.com.

   7. Defendants are hereby given notice that they may be deemed to have actual notice of the

      terms of this Order and any act by them or anyone of them in violation of this Order may

      be considered and prosecuted as in contempt of this Court.

   8. The $100,000.00 bond posted by Plaintiff shall remain with the Court until a final

      disposition of this case or until this Order is terminated.

   9. This Order shall remain in effect during the pendency of this action, or until further order

      of the Court.

   10. Any Defendants that are subject to this Order may appear and move to dissolve or modify

      the Order on two (2) days’ notice to Plaintiff or on shorter notice as set by the Court.



SO ORDERED.
                          March
             4th day of ____________,           11:20
SIGNED this _____                     2021, at _______ a
                                                       __.m.
New York, New York

                                                         _________________________________
                                                         HON. ALISON J. NATHAN
                                                         UNITED STATES DISTRICT JUDGE




                                                10
